Name: 80/957/EEC: Council Decision of 7 October 1980 appointing a full member and an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D095780/957/EEC: Council Decision of 7 October 1980 appointing a full member and an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 269 , 14/10/1980 P. 0011 - 0011****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 7 OCTOBER 1980 APPOINTING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 80/957/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT AND ONE ALTERNATE MEMBER ' S SEAT IN THE WORKERS ' REPRESENTATIVES CATEGORY ON THE AFOREMENTIONED COMMITTEE HAVE BECOME VACANT FOLLOWING THE RESIGNATIONS OF MR DREWSEN AND MR ELIKOFER , NOTIFIED TO THE COUNCIL ON 22 SEPTEMBER 1980 , HAVING REGARD TO THE CANDIDATES PROPOSED ON 22 SEPTEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOERGEN ELIKOFER IS HEREBY APPOINTED A FULL MEMBER AND MRS KAREN-LISBETH SVANHOLT AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR DREWSEN AND MR ELIKOFER FOR THE REMAINDER OF THEIR TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT LUXEMBOURG , 7 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN